On the court’s own motion, appeal transferred for disposition to the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts. The appeal is from a judgment of the County Court, Putnam County, dated June 12, 1967, and was erroneously taken to this court. The said Appellate Term is presently vested with jurisdiction of such appeals (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order No. 2-1968 of this court). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.